                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                    _________________________________

CLAUDE GREINER,
                                            Case No. 2:19-12479-NGE-RSW
           Plaintiff,
                                            Hon. Nancy G. Edmunds
v.

CADILLAC ACCOUNTS
RECEIVABLE MANAGEMENT, INC.

            Defendant.


Claude Greiner                              Randall J. Groendyk (P37196)
Plaintiff , In pro per                      Varnum LLP
13832 Van Dyke                              Attorneys for Defendant
Detroit, MI 48234                           P.O. Box 352
(313) 304-1741                              Grand Rapids, MI 49501-0352
claude@metro25.com                          (616) 336-6573
                                            rjgroendyk@varnumlaw.com


                         AFFIDAVIT OF JON DRACHT

STATE OF MICHIGAN )
                  ) ss.
COUNTY OF WEXFORD )

      Jon Dracht, being duly sworn, deposes and says:

      1.    I have personal knowledge of the matters set forth in this Affidavit.

      2.    I am the President and CEO of Cadillac Accounts Receivable

Management ("CARM").



                                        1
         3.    On September 20, 2018, at 5:47 p.m., CARM employee Danielle

Simonton sent a text to Claude Greiner regarding payment of his past due account.

         4.    On October 8, 2018, at 3:44 p.m., Danielle Simonton sent a second

text to Mr. Greiner regarding his past due account.

         5.    On November 9, 2018, at 1:34 p.m., CARM employee Audrey

Lambert sent a text to Mr. Greiner regarding his past due account.

         6.    On December 13, 2018, at 5:34 p.m., Audrey Lambert sent a second

text to Mr. Greiner regarding his past due account.

         7.    All texts by Ms. Simonton and Ms. Lambert were sent manually.

         8.    The texts from Ms. Simonton and Ms. Lambert were not sent by an

automatic telephone dialing system.

         9.    The texts from Ms. Simonton and Ms. Lambert included the message

"Text 'Stop' to opt out of SMS or 'Payment' to pay online."

         10.   Mr. Greiner did not reply "Stop" to Ms. Simonton or Ms. Lambert's

texts.

         11.   On January 2, 2020, Mr. Greiner texted "Payment" to CARM, and

CARM replied by providing Mr. Greiner with information he requested on how he

could make a payment.

         12.   Mr. Greiner paid in full his account to Metropolitan Eye Center in the

amount of $148.60 on June 12, 2019.


                                           2
